        Case 1:20-cv-19459-NLH-KMW Document 16 Filed 02/17/21 Page 1 of 3 PageID: 76
.   '



         STEVEN C. BURT #683877b
         S.S.C.F. 4295 Rt. 47
         Delmont N.J. 08314



         Re: UP COMM ING CIVIL CASE (42 USC§_ 1983)



         Dear Mr. Fedifield,

            My name is Steven C. Burt I am incarcerated at the Southern State Correctional Facility. I am in need

         of some much needed information pertaining to the COVID-19 pandemic and the opinion of certain

         circumstances. So please if you would answer a few of my questions about how and why certain

         procedures should or should not be used. These questions are for the reasons for an upcoming case

         concerning the exposure to CORONAVIRUS though a prison transfer and being housed on a unit that                   ,j
         was used to QUARATINE inmates that previously tested positive for the virus. This case has been filed

         with the United States District Court for the District of New Jersey and have a Docket number and at this

         time I am proceeding Prose and gathering much information that I can being as though I have no real
                                                                                                                      I    11




                                                                                                                     I
         means of collecting certain evidence and doing it this way will cut down my witness list. So if you would        11


         please answer the questions below to the best of your knowledge or opinion and return to me a copy of

         your answers notarized as an affidavit.                                                                      ,1




                                                                            Tha~indly
                                                                           s;        ~
                                                                                                                     Ii
                                                                                                                     j
                                                                            STEVENC. BURTPROSE                       j
                                                                                                                     I




         C: / CDC Director Robert R. Redifield M.O.
              U.S. District Court
              File
Case 1:20-cv-19459-NLH-KMW Document 16 Filed 02/17/21 Page 2 of 3 PageID: 77



                                                                                                   1'

     1. Would you recommend transferring inmates to another prison during the pandemic

           without being tested although there was testing weeks after the transfer? Why or why

           not?




    2. Would you recommend that a quarantined unit be used for multiple purposes other

           than quarantine? Why or why not? (E.g., isolation, and or regular population).




    3. Would you recommend transferring inmates on a bus -sitting side-by- side inches apa,;t

           without wearing face masks? Why or why not?




    4. Would you recommend transferring inmates from a prison that has means of social i
           distancing rather than transferring them to a prison that has little social distancing. 4hy

           or why not?•



 I certify that my answers are true to the best of my knowledge and that I signed this in the
 presents of a notary.



 Dated: _ _ _ __
                                                                    /sf _ _ _ _ _ __

 Notary:
Case 1:20-cv-19459-NLH-KMW Document 16 Filed 02/17/21 Page 3 of 3 PageID: 78




                      oa101-sssgss            11l111111 llII lI IIIll I IIIl IlI l l1 11' 11 I11 111I11III1 11j I1111 11 l I IIJI
